Title: From Thomas Jefferson to Joseph Wilson, 10 July 1821
From: Jefferson, Thomas
To: Wilson, Joseph


Sir
Monticello
July 10. 21.
I have safely recieved the articles from Marseilles addressed to you, which you have been so kind as to forward to me, I pray you to accept my thanks for your attention to this and hope you recieved the duties and disbursements from Colo Peyton my correspondent in Richmond. mr Dodge of Marseilles informed me he had sent you an Invoice of these things. not having recieved one myself, if that forwarded to you is no longer necessary for your office, you would do me a favor  in letting me have it, as necessary in adjusting my accounts with mr Dodge. Accept  my apologies for this trouble with the assurance of my respect.Th: Jefferson